Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,                   Jan 23 2014, 10:04 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                   GREGORY F. ZOELLER
Oldenburg, Indiana                                   Attorney General of Indiana

                                                     KARL M. SCHARNBERG
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DEXTER HAWKINS,                                      )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 49A04-1305-CR-233
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Helen Marchal, Judge
                             Cause No. 49G16-1302-CM-12776


                                          January 23, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                            Case Summary

       Dexter Hawkins appeals his conviction for Class B misdemeanor criminal

mischief. Hawkins argues that the evidence is insufficient to support his conviction.

Because we conclude that the evidence presented at trial is sufficient to sustain

Hawkins’s conviction, we affirm.

                                Facts and Procedural History

        In February 2013, Hawkins was living in Indianapolis with his girlfriend Ashley

Dugan, her three children, and his niece, Kendra Hawkins. One morning, Hawkins got

into a minor accident while driving Ashley’s SUV. This caused an argument between the

couple that lasted all day. That night, when Ashley tried to take her belongings and leave

the house, Hawkins became violent, shoving and choking Ashley and threatening to

“slice her tires” if she left. Tr. p. 11.

       Kendra intervened and convinced Hawkins that Ashley should leave.            When

Ashley took a basket of her belongings outside to her SUV, she saw Hawkins crouched

on one knee next to her front passenger-side tire. Id. at 12, 14, 16. Hawkins then stood

up and walked around to the back of the house. Id. Kendra, who was helping Ashley

carry her belongings, heard a hissing sound coming from Ashley’s tires. Id. at 45.

Ashley approached her SUV and saw the tires deflating. She called the police.

       By the time the police arrived, Hawkins had left the house. After Kendra called

him several times, he returned to the house. He had mud on the right knee of his gray

sweatpants. See State’s Exs. 10, 11. When police searched the house, they found a

muddy steak knife on the washing machine. Id. at 7, 8, 9.


                                                 2
       The State charged Hawkins with Class A misdemeanor criminal mischief. At

Hawkins’s bench trial, Ashley testified that her tires were not damaged before her

argument with Hawkins and when she saw him kneeling next to her car, she thought she

saw a knife in his hand, though she could not be sure. See Tr. p. 16, 19. Ashley and

Hawkins also gave contradictory testimony about the sliced tires. Ashley testified that

she and Hawkins bought the used tires on her SUV for fifty dollars, and she paid at least

half of that amount. Id. at 29-30. Hawkins testified that the tires cost seventy dollars and

Ashley had not paid any of that amount. Id. at 55-56, 58.

       The trial court found Hawkins guilty of Class B misdemeanor criminal mischief.

He was sentenced to time served and ordered to pay seventy-five dollars in restitution.

       Hawkins now appeals.

                                Discussion and Decision

       Hawkins argues that the evidence is insufficient to support his conviction for Class

B misdemeanor criminal mischief.

       When reviewing the sufficiency of the evidence, we neither reweigh the evidence

nor determine the credibility of witnesses. Bailey v. State, 979 N.E.2d 133, 135 (Ind.

2012). We look solely to the evidence most favorable to the judgment and all reasonable

inferences to be drawn therefrom. Id. A conviction will be affirmed if the probative

evidence and reasonable inferences to be drawn from the evidence could have allowed a

reasonable trier of fact to find the defendant guilty beyond a reasonable doubt. Id.

       In order to convict Hawkins of Class B misdemeanor criminal mischief, the State

was required to prove that he “recklessly, knowingly, or intentionally damage[d] or


                                             3
deface[d] the property of another person without the other person’s consent.” Ind. Code

§ 35-43-1-2(a)(1). “A person engages in conduct ‘recklessly’ if he engages in conduct in

plain, conscious, and unjustifiable disregard of harm that might result and the disregard

involves a substantial deviation from acceptable standards of conduct.” Ind. Code § 35-

41-2-2(c).    “A person engages in conduct ‘knowingly’ if, when he engages in the

conduct, he is aware of a high probability that he is doing so.” I.C. § 35-41-2-2(b).

Finally, “a person engages in conduct ‘intentionally’ if, when he engages in the conduct,

it is his conscious objective to do so.” I.C. § 35-41-2-2(a). The trial court, acting as the

trier of fact, may resort to reasonable inferences based on examination of the surrounding

circumstances to determine the existence of the requisite intent. White v. State, 772

N.E.2d 408, 413 (Ind. 2002). Furthermore, “the requisite intent may be presumed from

the voluntary commission of the act.” Mishler v. State, 660 N.E.2d 343, 348 (Ind. Ct.

App. 1996).

       The evidence most favorable to the judgment is sufficient to sustain Hawkins’s

conviction. At trial, Ashley testified that she and Hawkins had been arguing all day and

that the argument turned violent that night, with Hawkins shoving and choking her and

threatening to “slice her tires” if she left the house. When Ashley went outside to put her

belongings in her SUV, she saw Hawkins crouched on one knee next to her front

passenger-side tire. She thought she saw a knife in his hand, though she could not be

sure. Hawkins then stood up and walked around to the back of the house. Kendra heard

a hissing sound coming from Ashley’s tires, and Ashley saw her tires deflating. When

police questioned Hawkins, he was wearing gray sweatpants with mud on the right knee,


                                             4
and police found a muddy steak knife on the washing machine in Hawkins’s house.

Although Hawkins argues that no one saw him in the act of slashing Ashley’s tires, the

trial court could reasonably conclude from the circumstantial evidence in the record that

Hawkins was angry with Ashley and had acted on his earlier threat to slice her tires. See

Rohr v. State, 866 N.E.2d 242, 249 (Ind. 2007) (circumstantial evidence is sufficient to

support a conviction if inferences may reasonably be drawn that enable the trier of fact to

find the defendant guilty beyond a reasonable doubt).

       Hawkins also argues that the evidence is insufficient to convict him because he

testified at trial that he paid for the tires and thus, they were his property, not Ashley’s.

But Ashley directly contradicted Hawkins by testifying that she and Hawkins bought the

used tires on her SUV for fifty dollars, and she paid at least half that amount. The trial

court considered this conflicting testimony and determined that the State presented

sufficient evidence to prove that Hawkins committed Class B misdemeanor criminal

mischief. We agree. Hawkins’s claim to the contrary amounts to an invitation for this

Court to reweigh the evidence and assess the credibility of witnesses, which we may not

do.

       Affirmed.

RILEY, J., and MAY, J., concur.




                                             5